Works, J.
This is an action to quiet title. The court found, fully, the claim of title under which both of the parties claimed to own the property, which clearly showed that the plaintiff was the owner thereof, and that the defendant had no title thereto.
The appellant assigns as error that the court permitted a witness to testify that a certain instrument, purporting to be a deed, was in fact a mortgage. The bill of exceptions does not contain all of the evidence, or purport to do so; therefore, conceding that the question asked called for a conclusion of the witness, or was otherwise improper in form, we cannot say that this error was injurious to the appellant, or such as should reverse the j udgment.
There is nothing in the findings to show an estoppel as against the respondent or his grantors. The findings covered the issues raised or attempted to be raised by the cross-complaint of the defendant.
Judgment and order affirmed.
McFarland, J., Sharpstein, J., Paterson, J., and Thornton, J., concurred.